                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

STEVEN ROY CHRISTANELLI,

              Plaintiff,

v.                                                              No. CV 18-827 CG

ANDREW SAUL, Commissioner for
Social Security Administration,

              Defendant.


                    ORDER GRANTING IN PART PLAINTIFF’S
                MOTION FOR ATTORNEY FEES PURSUANT TO EAJA

       THIS MATTER is before the Court on Plaintiff Steven Roy Christanelli’s Motion

for Attorney Fees Pursuant to EAJA, with Supporting Memorandum (the “Motion”), (Doc.

26), filed November 8, 2019; Defendant Commissioner Andrew Saul’s Response to

Plaintiff’s Request for Attorney Fees Pursuant to the Equal Access to Justice Act (the

“Response”), (Doc. 27), filed November 22, 2019; and Plaintiff’s Reply to Defendant’s

Response to Request for Attorney Fees Pursuant to EAJA (the “Reply”), (Doc. 28), filed

November 25, 2019. In her Motion, Plaintiff’s counsel requests the Court award her

$9,697.50 in attorney fees, for 47.55 billable hours of work performed before this Court

in litigating Plaintiff’s Social Security appeal. (Doc. 26 at 2). The Commissioner argues

this amount is unreasonable and instead recommends Plaintiff’s counsel be awarded

$7,140 for 35 hours worked. (Doc. 27 at 2-3). Having reviewed the parties’ filings and

the relevant law, the Court finds that the Motion shall be GRANTED IN PART and

Plaintiff shall be awarded a fee totaling $8,463.30 for 41.5 billable hours.
   I.       Background

         Plaintiff instituted an action in this Court on August 30, 2018, seeking judicial

review of Defendant’s denial of his application for supplemental security income. (Doc.

1). On August 13, 2019, this Court granted Plaintiff’s request for relief, and remanded

the case to the Commissioner for further proceedings. (Docs. 24, 25). Plaintiff’s case

has not yet been re-adjudicated by the Commissioner, but the Court’s Order granting

his Motion for Remand renders him a prevailing party for purposes of collecting attorney

fees under the Equal Access to Justice Act (“EAJA”). In the present Motion, Plaintiff’s

counsel requests $9,697.50 for her work before the Court. (Doc. 26). Defendant

disputes only the amount of time Plaintiff’s attorney billed for drafting the Motion to

Remand and Plaintiff’s Reply. (Doc. 27 at 3).

   II.      Controlling Law

         EAJA provides for an award of attorney fees to a plaintiff when: (1) he is the

prevailing party, (2) the position of the United States was not substantially justified, and

(3) no special circumstances would make the award unjust. 28 U.S.C. § 2412(d)(1)(A);

Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007). Defendant does not contest

that these three factors are satisfied, and thus does not dispute that Plaintiff’s counsel is

entitled to an award of attorney fees under EAJA. (Doc. 27 at 2). However, Defendant

argues that the number of hours Plaintiff’s counsel billed for her work in this case are

excessive and her award should be less than what she has requested. Id.

         When evaluating the number of hours spent by counsel for an award of attorney

fees, the guiding standard is one of “reasonableness.” Malloy v. Monahan, 73 F.3d

1012, 1018 (10th Cir. 1996) (interpreting attorney-fee request under 42 U.S.C. § 1988);



                                               2
see also Commissioner, I.N.S. v. Jean, 496 U.S. 154, 161 (1990) (explaining that once

a litigant has established eligibility for fees under EAJA, “the district court’s task of

determining what fee is reasonable is essentially the same as that [under 42 U.S.C. §

1988]”). The determination of reasonableness requires the Court to assess a

“reasonable number of hours spent on the litigation,” while exercising “billing judgment

with respect to a claim of the number of hours worked.” Malloy, 73 F.3d at 1018.

          To demonstrate she has exercised appropriate billing judgment, an attorney

should exclude hours from her fee request that are “excessive, redundant, or otherwise

unnecessary.” Ellis v. University of Kansas Medical Center, 163 F.3d 1186, 1202 (10th

Cir. 1998). “A district court should approach this reasonableness inquiry much as a

senior partner in a private law firm would review the reports of subordinate attorneys

when billing clients.” Robinson v. City of Edmond, 160 F.3d 1275, 1281 (10th Cir. 1998).

As such, the Court is obligated to exclude hours that are not “reasonably expended”

from the final fee award calculation. Ellis, 163 F.3d at 1202.

   III.      Analysis

          Plaintiff’s attorney requests 47.55 hours for her work before this Court, including

32.8 hours for drafting and preparing her opening brief and 12.45 hours in drafting her

reply. (Doc. 26-1 at 1-3). Defendant argues the Court should award Plaintiff’s counsel

fees for 35 hours of work completed, for a total award of $7,140. (Doc. 27 at 3). This

figure, Defendant contends, is more reasonable given counsel’s experience

representing Social Security disability litigants. Id. In her reply, Plaintiff’s counsel admits

that attorneys in this district are typically awarded EAJA fees for no more than 40

billable hours when litigating a Social Security appeal. (Doc. 28 at 1). However,



                                                3
Plaintiff’s counsel argues she is entitled to an award of fees greater than the regional

average because the Administrative Record was unduly large, she was not familiar with

the evidence, and the issues presented were not “routine.” (Doc. 28 at 1-3).

       The Court agrees that the Administrative Record in this case was larger than

ordinary, totaling over 2,000 pages. See (Doc. 28 at 2). This could, in the Court’s

experience, require more time to properly parse through the Administrative Record and

ascertain the relevant information. Conceivably, a more voluminous Administrative

Record may add one or two hours to an otherwise streamlined review. The

Administrative Record’s volume, however, does not wholly justify the higher-than-

normal fees Plaintiff’s counsel has requested. Indeed, if the Court permits 1.5 additional

hours to be billed due to the larger Administrative Record in this case, Plaintiff’s counsel

is still 6.05 hours over the average amount of time attributed to a Social Security

disability appeal. See Martinez v. Colvin, 2016 WL 9774938, at *2 (D.N.M. Nov. 30,

2016) (unpublished) (collecting cases) (“Courts have held the average number of hours

required to fully brief a Social Security appeal in the Tenth Circuit generally range from

20 to 40 hours.”); Wellman v. Colvin, 13-cv-1122 KBM, Doc. 25 at 2 (D.N.M. June 15,

2015) (unpublished) (“Courts generally have determined a range of 20-40 attorney

hours as reasonable in pursuing a disability benefits appeal.”)

       The Court is not convinced that Plaintiff’s counsel’s additional arguments justify

her six-hour billing excess. Specifically, after reviewing the briefing and the Court’s

Order remanding Plaintiff’s case, the issues before the Court were no more complex

than in the usual Social Security disability appeal. See (Doc. 19 at 1) (arguing the case

should be remanded because (1) the ALJ “failed to use correct legal standards in



                                             4
weighing the treating and examining source evidence”; (2) “[t]he RFC finding is contrary

to the substantial evidence of record”; and (3) “[t]he Appeals Council should have

remanded this case under Lucia v. SEC, 138 S.Ct. 2044 (2018).”). In addition, the Court

is not convinced by Plaintiff’s counsel’s contention that because she was “not familiar”

with the evidence in the Administrative Record, she is entitled to a larger fee. See (Doc.

28 at 2). Ordinarily, with every new Social Security appeal client, the attorney would be

unfamiliar with the evidence in the record. As a result, unfamiliarity with the record

would not warrant an enhanced award of attorney fees.

         In closing, the Court finds Plaintiff’s counsel has not demonstrated that she is

entitled to an award of fees in excess of the regional average. While Plaintiff’s counsel

recognizes that the Court should consider the “hours a reasonable attorney would have

incurred and billed … under similar circumstances,” she does not direct the Court to any

relevant cases where an attorney was awarded over 40 billable hours in EAJA fees.

See (Doc. 28 at 3) (citing Robinson, 160 F.3d at 1281). Counsel’s failure to direct the

Court to case law that supports her contention is particularly compelling where, as here,

the burden to demonstrate the reasonableness of the fee rests with Plaintiff. See

Robinson, 160 F.3d at 1281 (explaining it is the applicant’s burden to show that the

claimed rate and number of hours requested are reasonable). Simply put, Plaintiff’s

counsel has not satisfied her burden that the requested fee award is reasonable.

   IV.      Conclusion

         As a result of the foregoing, the Court finds that Plaintiff’s counsel shall be

awarded fees for 40 billable hours, plus an additional 1.5 hours because of the

voluminous Administrative Record, totally an award of $8,463.30 for 41.5 billable hours.



                                                5
       IT IS THEREFORE ORDERED that Plaintiff shall be awarded $8,463.30 in

attorney fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See

Astrue v. Ratliff, 560 U.S. 586, 591-93 (2010) (providing EAJA fees are paid to the

prevailing party, not the attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b), Section 206(b) of the Social Security Act,

Plaintiff’s counsel shall refund the smaller award to Plaintiff pursuant to Weakley v.

Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.

                                       _________________________________
                                       THE HONORABLE CARMEN E. GARZA
                                       CHIEF UNITED STATES MAGISTRATE JUDGE




                                              6
